              Case 3:20-cv-04547-MMC Document 32 Filed 09/13/21 Page 1 of 2




1        LYDIA CHAO, SBN 274910
2
         BAY AREA LEGAL AID
         1735 Telegraph Ave.
3        Oakland, CA 94612
         lchao@baylegal.org
4
         Phone: (510) 250-5299
5        Facsimile: (510) 663-4740
         Attorney for Plaintiff
6
                               UNITED STATES DISTRICT COURT
7
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
8

9        LONNIE SOUKPHRACHANH,                         Case No. 3:20-cv-4547-MMC
10
         Plaintiff,
11                                                     STIPULATION AND PROPOSED
         v.                                            ORDER APPROVING SETTLEMENT
12                                                     OF ATTORNEY FEES PURSUANT TO
         KILOLO KIJAKAZI,1                             THE EQUAL ACCESS TO JUSTICE
13
         Acting Commissioner of Social Security,       ACT, 28 U.S.C. § 2412(d)
14
         Defendant.
15

16

17             IT IS HEREBY STIPULATED by and between the parties, through their undersigned
18   counsel, subject to the approval of the Court, that Plaintiff will be awarded attorney fees in the
19   amount of $4,500 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and zero
20   dollars ($0.00) in costs under Taxation of Costs, 28 U.S.C. § 1920. This amount represents
21   compensation for all legal services rendered on behalf of Plaintiff by counsel in connection with
22   this civil action, in accordance with 28 U.S.C. §§ 2412(d), 1920.
23             After the Court issues an order for EAJA fees to Plaintiff, Defendant will consider any
24   assignment of EAJA fees to Plaintiff’s counsel, Bay Area Legal Aid. Pursuant to Astrue v.
25   Ratliff, 130 S.Ct. 2521, 2252-2253 (2010), the ability to honor any such assignment will depend
26

27   1
      Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
28   Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should
     automatically be substituted for Andrew Saul as the defendant in this suit.

                            STIPULATION AND [PROPOSED] ORDER FOR EAJA FEES
                                       CASE NO. 3:20-cv-4547-MMC
           Case 3:20-cv-04547-MMC Document 32 Filed 09/13/21 Page 2 of 2




1    on whether the fees are subject to any offset allowed under the United States Department of the
2    Treasury's Offset Program. After the order for EAJA fees is entered, Defendant will determine
3    whether they are subject to any offset.
4           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
5    that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees
6    to be made directly to Bay Area Legal Aid, Tax ID# XX-XXXXXXX, pursuant to the assignment
7    executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel, Bay Area
8    Legal Aid, 1735 Telegraph Ave., Oakland, CA 94612.
9           This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
10   attorney fees and does not constitute an admission of liability on the part of Defendant under
11   EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any
12   and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees
13   in connection with this action. This award is without prejudice to the rights of Plaintiff’s
14   counsel to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
15   savings clause provisions of the EAJA, although Bay Area Legal Aid has waived their right to
16   claim any fees under 42 U.S.C. §406(b).
17                                                  Respectfully Submitted,
18
     Dated: September 13, 2021                      By: _/s/ Lydia Chao________
19                                                  Lydia Chao
                                                    Attorney for Plaintiff
20
     Dated: September 13, 2021                      By: _/s/ Tina Naicker______
21                                                  Tina Naicker
22
                                                    Assistant Regional Counsel
                                                    *authorized by email on August 30, 2021
23

24
                                         [PROPOSED] ORDER
25
                                   N, IT IS SO ORDERED.
         PURSUANT TO THE STIPULATION,
26
            Dated: September 13, 2021       By:
27
                                                    H
                                                    Hon.
                                                      on Maxine M
                                                                M. Chesney
28



                          STIPULATION AND [PROPOSED] ORDER FOR EAJA FEES
                                     CASE NO. 3:20-cv-4547-MMC
